Citation Nr: 0828809	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  06-35 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
malignant melanoma.

2.  Entitlement to service connection for malignant melanoma.  

3.  Entitlement to an increased rating for diabetes mellitus, 
rated as 20 percent disabling for the period prior to 
September 8, 2006, and as 60 percent disabling thereafter.

4.  Entitlement to an increased rating for peripheral 
neuropathy of the right upper extremity, rated as 10 percent 
disabling for the period prior to September 8, 2006, and as 
30 percent disabling thereafter.

5.  Entitlement to an increased rating for peripheral 
neuropathy of the left upper extremity, rated as 10 percent 
disabling for the period prior to September 8, 2006, and as 
20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to December 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 and December 2005 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, which, in 
pertinent part, found that new and material evidence had not 
been submitted to reopen a claim for entitlement to service 
connection for malignant melanoma; granted service connection 
for peripheral neuropathy of the right and left upper 
extremities and assigned initial ratings of 10 percent, 
effective June 19, 2002; and denied entitlement to a rating 
in excess of 20 percent for diabetes mellitus.

In a January 2007 rating decision, the veteran was awarded an 
increased rating of 60 percent for his diabetes mellitus, 
effective September 8, 2006; an increased rating of 30 
percent for his peripheral neuropathy of the right upper 
extremity, also effective September 6, 2006; and an increased 
rating of 20 percent for peripheral neuropathy of the left 
upper extremity, effective September 6, 2006.  A veteran is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claims for 
increased evaluations for diabetes mellitus and peripheral 
neuropathy of the upper extremities remain before the Board.
  
In May 2008, the veteran withdrew his request for a hearing 
before a Veterans Law Judge at the RO.

The issue of entitlement to service connection for malignant 
melanoma is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for malignant melanoma was denied in an unappealed October 
2002 rating decision.

2.  The evidence received since the October 2002 decision is 
not cumulative or redundant of evidence previously of record, 
relates to a necessary element of service connection that was 
previously lacking, and raises a reasonable possibility of 
substantiating the claim.

3.  For the period prior to September 8, 2006, the veteran's 
diabetes mellitus required treatment with insulin and 
restricted diet; it did not require regulation of activities.  

4.  For the period beginning September 8, 2006, the veteran's 
diabetes mellitus has not involved episodes of ketoacidosis 
or hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider.

5.  For the period prior to September 9, 2005, the veteran's 
peripheral neuropathy of the right and left upper extremities 
most nearly approximated incomplete paralysis that was mild. 

6.  For the period beginning September 9, 2005, the veteran's 
peripheral neuropathy of the right and left upper extremities 
most nearly approximated incomplete paralysis that was 
moderate. 

CONCLUSIONS OF LAW

1.  The RO's October 2002 rating decision is final.  New and 
material evidence has been received to reopen a claim seeking 
service connection for malignant melanoma.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.104, 
20.1103 (2007).

2.  The schedular criteria for a rating in excess of 20 
percent for diabetes mellitus for the period prior to 
September 8, 2006, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.120, Diagnostic Code 
7913.

3. The schedular criteria for a rating in excess of 60 
percent for diabetes mellitus for the period beginning 
September 8, 2006, have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.7, 4.120, Diagnostic Code 7913.

4.  For the period prior to September 9, 2005, the scheduler 
criteria for a rating in excess of 10 percent for peripheral 
neuropathy of the right and left upper extremities have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.14, 
4.124a, Diagnostic Codes 8516, 8616, 8716.

5.  For the period beginning September 9, 2005, the scheduler 
criteria for ratings of 30 percent for peripheral neuropathy 
of the right upper extremity and 20 percent for peripheral 
neuropathy of the left upper extremity, but not higher, have 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.14, 
4.124a, Diagnostic Codes 8516, 8616, 8716.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
to reopen the veteran's claim for entitlement to service 
connection for malignant melanoma, further assistance is 
unnecessary to aid the veteran in substantiating his claim to 
reopen.  

In letters issued in August 2005 and May 2008, the RO 
notified the veteran of the evidence needed to substantiate 
his claims for service connection and increased ratings.  The 
letters also satisfied the second and third elements of the 
duty to notify by informing the veteran that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

The veteran's appeals for increased ratings for peripheral 
neuropathy of the right and left upper extremities arise from 
disagreement with the initial evaluations following the grant 
of service connection.  The courts have held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a March 2006 letter.  

The Board observes that the veteran's claim for an increased 
rating for diabetes mellitus is also affected by Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In this decision, 
the Court found that, at a minimum, adequate VCAA notice in 
increased rating cases requires: (1) that VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

The May 2008 letter told the veteran that to substantiate his 
claim he should submit evidence showing that the disability 
had worsened.  It also provided examples of the types of 
evidence that he could submit or ask VA to obtain.  

The issue currently before the Board is entitlement to an 
increased rating for diabetes mellitus.  The relevant rating 
criteria, as outlined below, provide for disability ratings 
not based on specific measurements or test results.  In 
addition, the veteran has been specifically notified by the 
May 2008 notification letter that evidence demonstrating the 
effect his disabilities have had on his employment and daily 
life would aid in substantiating his claim.   

There was a timing deficiency in that the May 2008 letter was 
sent after the initial adjudication of the claim.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Inasmuch as 
the claim is being denied, no effective date or rating is 
being set.  The delayed notice on these elements, therefore, 
does not deprive the veteran of a meaningful opportunity to 
participate in the adjudication of the claim.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). 

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided proper VA examinations in response 
to his claims.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
malignant melanoma.

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

The veteran was denied entitlement to service connection for 
skin cancer in an October 2002 unappealed rating decision.  
The RO determined that the evidence of record did not 
establish that the veteran's malignant melanoma was incurred 
during active service or manifested within one year following 
his discharge.  The evidence consisted of service treatment 
records that showed the veteran had several epidermal cysts 
removed from his face and head.  The separation examination 
dated December 1971 showed that the veteran's skin was 
normal.  The post-service medical evidence established that 
the veteran was diagnosed with malignant melanoma from a left 
chest lesion in September 1989.  

The subsequently received evidence includes statements from 
the veteran contending that his malignant melanoma was the 
result of exposure to herbicides.  In addition, he has 
submitted a report from a special assistant to VA's Secretary 
stating that scientific literature has shown a link between 
Agent Orange exposure and malignant melanoma.  This evidence 
is new and material and reopening of the claim is in order. 

Keep in mind, though, although this additional evidence is 
sufficient for the limited purpose of reopening the claim, it 
ultimately may not be sufficient to permit granting the 
claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
This is yet to be determined, and this claim will not be 
readjudicated until completion of the additional development 
on remand.

Increased Rating Claims

General Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Entitlement to an increased rating for diabetes mellitus, 
rated as 20 percent disabling for the period prior to 
September 8, 2006, and as 60 percent disabling thereafter.

Factual Background

Service connection for diabetes mellitus was granted in a May 
2002 rating decision and an initial evaluation of 20 percent 
was granted, effective July 9, 2001.  As noted above, an 
increased rating of 60 percent was assigned in January 2007, 
effective September 8, 2006.  The veteran's claim for an 
increased rating was received in January 2005.

In response to his claim for an increased rating, the veteran 
was provided a VA examination of his diabetes mellitus in 
February 2005.  He reported using insulin in the morning and 
throughout the day, depending on his blood sugar levels.  The 
veteran had developed occasional episodes of hypoglycemia, 
but had never required emergency room treatment.  The 
diagnosis was diabetes mellitus with associated peripheral 
neuropathy and erectile dysfunction.  

The veteran has undergone consistent private treatment for 
his diabetes mellitus, and in an April 2005 letter, his 
private doctor stated that the veteran required four 
injections of insulin throughout the day to control his blood 
sugar.  The physician also noted that the veteran has worked 
diligently to control his weight and blood sugar.  A private 
treatment note, also from April 2005, shows that the veteran 
had episodes of hypoglycemia described as not frequent.

The veteran was provided another VA examination in June 2005.  
He was found to require five insulin injections throughout 
the day and oral medication.  He reported experiencing 
episodes of hypoglycemia, but stated that they did not 
require hospitalization.  He visited his diabetic care 
provider every three months.  He followed a restricted diet, 
but was not told to restrict or regulate his activities.  The 
diagnoses were diabetes mellitus and peripheral neuropathy 
with significant effects on the veteran's employment as a 
salesman due to lack of stamina and pain in the extremities.  

In an August 2005 statement, the veteran's wife noted that 
the veteran had to limit his activities due to his peripheral 
neuropathy of the hands and feet.  She specifically wrote how 
the veteran needed help opening cans and performing other 
activities that required the use of his hands.  

Similarly, in a September 2005 letter, the veteran's 
physician noted how the veteran's daily activities and 
functions had become more difficult due to his diabetic 
neuropathy.  

In September 2006, the veteran was afforded another VA 
examination to determine the severity of his diabetes.  He 
reported that because his daughter was an EMT, he did not 
need to seek treatment in the emergency room for his diabetes 
as he was able to control the highs and lows of his blood 
sugar.  He had no episodes of frank ketoacidosis, but did 
report episodes of hypoglycemia leading to lost 
consciousness.  The veteran had no hospitalizations for 
ketoacidosis or hypoglycemia, and followed a restricted diet.  
His weight was stable, but his activities were restricted by 
his healthcare provider due to periods of low blood sugar.  
He reported visiting his doctor every six months.  The 
diagnosis was diabetes mellitus requiring insulin five times 
daily for control.  

Records of treatment from the Columbia VA Medical Center 
(VAMC) show that the veteran was hospitalized in September 
2006 due to severe hypoglycemia.  His blood glucose gradually 
improved, and he was discharged.  At a follow-up visit with 
his VA doctor in November 2006, the veteran was noted to have 
had several severe episodes of hypoglycemia and was switched 
to a new type of insulin.  

In a December 2006 addendum to the September 2006 VA 
examination report, the examiner noted that the veteran 
required restriction of both occupational and recreational 
activities to prevent hypoglycemic events.  



Analysis

Diagnostic Code 7913 for rating diabetes provides that when 
diabetes mellitus requires insulin and a restricted diet, or 
an oral hypoglycemic agent and a restricted diet, a 20 
percent evaluation is merited.  When insulin, restricted 
diet, and regulation of activities are required, it is 
evaluated as 40 percent disabling.  A rating of 60 percent is 
assigned for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities and involving episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or visits to a diabetic care 
provider twice a month plus complications that would not be 
compensable if separately evaluated.  A rating of 100 percent 
is assigned for diabetes mellitus requiring more than one 
daily injection of insulin, a restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities) and involving episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, Code 
7913.  

For the period prior to September 8, 2006, the veteran was 
assigned a 20 percent evaluation for his diabetes mellitus.  
The Board finds that an increased rating of 40 percent is not 
warranted throughout this period as there is no evidence that 
the veteran's diabetes required regulation of activities.  

The criteria for a 40 percent rating for diabetes are 
conjunctive not disjunctive-i.e.  there must be insulin 
dependence and restricted diet and regulation of activities.  
"Regulation of activities" is defined by Diagnostic Code 
7913 as the "avoidance of strenuous occupational and 
recreational activities."  Medical evidence is required to 
show that occupational and recreational activities have been 
restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007)

During his June 2005 VA examination, the examiner explicitly 
noted that the veteran had not had his activities restricted.  
While private treatment records and the September 8, 2006, VA 
examination show that the veteran currently has his 
occupational and recreational activities regulated, there is 
no medical evidence that his activities were restricted due 
to his diabetes mellitus prior to September 8, 2006.  

In addition, although the record contains statements from the 
veteran and his wife prior to September 8, 2006, stating that 
the veteran's activities were limited, these statements 
pertained to loss of function resulting from the veteran's 
diabetic neuropathy.  Similarly, the veteran was noted to 
have difficulty with his routine daily activities in a 
September 2005 statement from his private physician, but 
again, this statement refers to the veteran's peripheral 
neuropathy of the upper and lower extremities.  The veteran's 
private doctor does not state that he has regulated the 
veteran's activities to control his diabetes, and there is no 
medical evidence of such treatment until September 8, 2006.  
Therefore, the Board finds that the veteran's diabetes 
mellitus most nearly approximates the criteria associated 
with the currently assigned disability evaluation of 20 
percent for the period prior to September 8, 2006, and that 
an increased evaluation is not warranted.  

As noted above, the veteran is currently in receipt of a 60 
percent evaluation for his diabetes mellitus, effective 
September 8, 2006.  The Board finds that a total rating is 
not warranted for this disability for the period beginning 
September 8, 2006, as there is no evidence that it has 
involved episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider.  

The veteran reported at his September 2006 VA examination 
that he had episodes of hypoglycemia leading to lost 
consciousness, but that he had no hospitalizations for 
ketoacidosis or hypoglycemia.  Records of VA treatment from 
later in September 2006 establish that the veteran was 
hospitalized for hypoglycemia, and in November 2006 the 
veteran was noted to have had several episodes of severe 
hypoglycemia.  However, the medical evidence of record does 
not show that the veteran has experienced three 
hospitalizations per year due to hypoglycemia or 
ketoacidosis.  In addition, he has clearly not required 
weekly visits to his diabetic care provider.  Therefore, the 
veteran's diabetes mellitus does not most nearly approximate 
the criteria associated with a total rating under Diagnostic 
Code 7913, and an increased rating for the period beginning 
September 8, 2006, is not warranted.  Accordingly, the claim 
is denied.

Entitlement to an increased rating for peripheral neuropathy 
of the right upper extremity, rated as 10 percent disabling 
for the period prior to September 8, 2006, and as 30 percent 
disabling thereafter.

Entitlement to an increased rating for peripheral neuropathy 
of the left upper extremity, rated as 10 percent disabling 
for the period prior to September 8, 2006, and as 20 percent 
disabling thereafter.

Factual Background

Service connection for peripheral neuropathy of the upper 
extremities was granted in the March 2005 rating decision on 
appeal with initial 10 percent rating assigned, effective 
June 19, 2002..  In a January 2007 rating decision, increased 
ratings for the veteran's peripheral neuropathy of the upper 
extremities.  A 30 percent evaluation was assigned for the 
right upper extremity and a 20 percent evaluation was 
assigned for the left upper extremity, both effective 
September 8, 2006. 

In response to his claim for service connection, the veteran 
was provided a VA examination in June 2002.  The examiner 
noted minor diminution of vibratory perception, light touch, 
and pinprick in the distal fingers of both hands in a 
symmetrical pattern.  The diagnosis was mild predominantly 
sensory peripheral neuropathy.  

The veteran underwent an EMG in September 2002 that showed 
mild prolongation of the distal motor latency of the right 
peroneal and left ulnar nerves.  

In February 2005, the veteran was provided two VA 
examinations of his diabetes mellitus.  He reported 
experiencing numbness and swelling in his upper extremities.  
Physical examination showed present deep tendon reflexes and 
a distinct sensory loss in all four extremities.  The 
diagnosis was diabetic sensory neuropathy.

The veteran was afforded another VA examination in June 2005.  
He reported having generalized weakness of his upper 
extremities.  Examination of the upper extremities was 
normal.  

In an August 2005 statement, the veteran's wife noted that 
the veteran had to limit his activities due to his peripheral 
neuropathy of his hands and feet.  She specifically wrote how 
the veteran needed help opening cans and performing other 
activities that required the use of his hands.  

Similarly, in a September 2005 letter, the veteran's 
physician described how the veteran's daily activities and 
functions had become more difficult due to his peripheral 
neuropathy of the hands and feet, and that small motor 
functions such as manipulating zippers and small buttons had 
become impossible for him to perform.  

VA outpatient treatment records show that the veteran 
complained of increasing numbness in his hands along with 
increased difficulty grasping objects in September 2005.  In 
January 2006, he was noted to have progressive peripheral 
neuropathy.  The veteran complained of left hand paresthesias 
in August 2006.  

The veteran's most recent VA examination was conducted in 
September 2006.  He reported loss of strength in his upper 
extremities with tingling sensations in his hands.  
Neurological examination showed decreased sensation to light 
touch, pinprick, and vibration of the hands bilaterally.  The 
diagnosis was peripheral neuropathy of the hands and feet 
bilaterally.  In a December 2006 addendum report, the 
examiner found that the veteran had moderate peripheral 
neuropathy of the upper extremities.  

Analysis

The veteran's peripheral neuropathy of the upper extremities 
is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8516.  
Under this diagnostic code, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the ulnar nerve of 
the major and minor upper extremity.  A 30 percent evaluation 
is warranted for moderate incomplete paralysis of the ulnar 
nerve of the major upper extremity; and a 20 percent 
evaluation is warranted for moderate incomplete paralysis of 
the minor upper extremity.  Severe incomplete paralysis 
warranted a 40 percent evaluation for the major upper 
extremity, and a 30 percent evaluation for the minor upper 
extremity.  38 C.F.R. § 4.124a, Diagnostic Codes 8516, 8616, 
8716.
 
The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  Complete paralysis of the 
ulnar nerve is indicated when there is "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace, and thenar 
and hypothenar eminences; loss of extension of right and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened.

For the period prior to September 8, 2006, the veteran is 
assigned 10 percent ratings for his peripheral neuropathy of 
the right and left upper extremities.  The Board finds that 
increased ratings of 20 percent and 30 percent are warranted 
for peripheral neuropathy of the right and left upper 
extremities, respectively, from September 9, 2005, as the 
veteran manifested incomplete paralysis that more nearly 
approximated moderate than mild at that time.  

Prior to September 9, 2005, the evidence of record 
establishes that the veteran's peripheral neuropathy 
manifested incomplete paralysis of the upper extremities that 
most nearly approximated mild.  He was diagnosed with mild 
predominantly sensory peripheral neuropathy at his June 2002 
VA examination, and mild distal motor latency following a 
September 2002 EMG.  The veteran was noted to have sensory 
loss in his upper extremities during his February 2005 VA 
examination, and upon VA examination in June 2005, physical 
examination of the upper extremities was normal.  The 
veteran's wife wrote that he had trouble opening cans and 
unscrewing lids in an August 2005 statement, but there is no 
indication that the veteran's peripheral neuropathy 
manifested more than mild incomplete paralysis of the upper 
extremities during this period.  

For the period beginning September 9, 2005, the Board finds 
that the veteran's peripheral neuropathy of the upper 
extremities most nearly approximates moderate.  VA treatment 
records dated September 9, 2005, indicate that the veteran 
complained of increasing numbness in his hands and increased 
difficulty grasping objects.  In addition, in a letter dated 
September 27, 2005, the veteran's private physician wrote 
that the veteran's daily activities and functions had become 
more difficult due to his peripheral neuropathy, and that 
small motor functions such as manipulating zippers and small 
buttons had become impossible for him to perform. 
Furthermore, in a December 2006 addendum report, the 
September 2006 VA examiner concluded that the veteran 
experienced moderate peripheral neuropathy in his upper 
extremities.  

As the evidence does not establish that the veteran has 
experienced severe incomplete paralysis of the upper 
extremities for the period beginning September 9, 2005, 
ratings in excess of 30 percent for the right upper extremity 
and 20 percent for the left upper extremity are not 
warranted.  The September 2006 VA examiner specifically found 
that the veteran's peripheral neuropathy was moderate in 
severity.  In addition, when nerve involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree. See 38 C.F.R. § 4.124a. 

Therefore, the Board finds that the veteran's peripheral 
neuropathy should be assigned separate 10 percent evaluations 
for the period prior to September 9, 2005, and the right 
upper extremity should be rated as 30 percent disabling and 
the left upper extremity should be rated as 20 percent 
disabling for the period beginning September 9, 2005.  To 
that extent, the appeal is granted.  38 C.F.R. § 4.7.

Other Considerations

Finally, the Board has considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Board notes that the veteran is already 
in receipt of a total disability rating based on 
unemployability that was assigned in a January 2008 rating 
decision, effective June 19, 2007.  This rating was assigned 
based on evidence establishing that the veteran was unable to 
work due to his service-connected diabetes mellitus and 
associated peripheral neuropathy.  Therefore, the veteran is 
already compensated for marked interference with employment, 
and no other exceptional factors have been reported.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for malignant melanoma is 
reopened; to that extent only, the appeal is granted.

Entitlement to an increased rating for diabetes mellitus, 
rated as 20 percent disabling for the period prior to 
September 8, 2006, and as 60 percent disabling thereafter, is 
denied.

Peripheral neuropathy of the right upper extremity warrants 
ratings of 10 percent disabling for the period prior to 
September 9, 2005, and 30 percent disabling thereafter; this 
award is subject to the applicable laws and regulations 
concerning the payment of monetary benefits.  

Peripheral neuropathy of the left upper extremity warrants 
ratings of 10 percent disabling for the period prior to 
September 9, 2005, and 30 percent disabling thereafter; this 
award is subject to the applicable laws and regulations 
concerning the payment of monetary benefits.  


REMAND

Entitlement to service connection for malignant melanoma.  

The veteran contends that service connection is warranted for 
his malignant melanoma as it is the result of his active duty 
service in Vietnam when he was exposed to herbicides 
including Agent Orange.  The veteran was provided a VA 
examination to determine the etiology of his malignant 
melanoma in September 2006.  In an addendum report, the VA 
examiner opined that the veteran's melanoma was less likely 
as not related to his Agent Orange exposure as melanoma was 
not a disease entitled to presumptive service connection 
under 38 C.F.R. § 3.309 (2007).  

While malignant melanoma is not a disease associated with 
presumptive service connection for exposure to herbicides, 
the United States Court of Appeals for the Federal Circuit 
has determined that a veteran is not precluded from 
establishing service connection for a disability with proof 
of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).  Therefore, the medical opinion 
provided by the September 2006 examiner is inadequate as it 
does not address the issue of direct service connection, i.e. 
whether the veteran's malignant melanoma is the result of 
exposure to herbicides without consideration of the criteria 
regarding presumptive diseases in 38 C.F.R. § 3.309.  
Accordingly, upon remand, the veteran's claims folders should 
be provided to a VA dermatologist for the procurement of a 
medical opinion regarding the etiology of the veteran's 
melanoma.

The case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following actions:

1.  The claims folder should be provided 
to a VA dermatologist who should be asked 
to provide an opinion as to the etiology 
of the veteran's melanoma.  The claims 
folder, including the report of the 
special assistant to the Secretary must 
be made available to and reviewed by the 
dermatologist. The dermatologist should 
review the entire claims folder and 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability), that the veteran's 
melanoma was a result of exposure to 
herbicides during active duty service.  
The dermatologist is advised that even 
though malignant melanoma is not a 
disease that is presumed to result from 
exposure to herbicides, an opinion is 
still necessary to determine whether the 
veteran's exposure is the cause of his 
malignant melanoma.  The rationale for 
all opinions expressed should also be 
provided.

2.  If the benefits sought on appeal 
remain denied, the RO or AMC should issue 
a supplemental statement of the case 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran need take no action until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


